UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6217



RICK STEARNSMILLER,

                                             Plaintiff - Appellant,

          versus


P. DOUGLAS TAYLOR; DORIS MIXON; JOHN DOE, 1-
20; WILLIE EAGLETON; GEORGIA YEARWOOD; MICHAEL
W. MOORE; DOUG CATOE; FRANCES L. STROKER;
SAMUEL LATTA; GEORGE BEST, Captain; EICHEN-
BURGER, Captain; BOARD OF CORRECTIONS; CORREC-
TIONAL MEDICAL SERVICE; REX M. DEVINE; MICHAEL
LOCKE; JAMES FELDER; R. NAJJAR,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Falcon B. Hawkins, Senior District
Judge. (CA-98-2195-3-11-BC)


Submitted:   September 30, 1999           Decided:   October 6, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rick Stearnsmiller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rick Stearnsmiller noted an appeal from the district court’s

order denying his appeal of a non-dispositive order entered by the

magistrate judge in his underlying civil action.     We dismiss the

appeal for lack of jurisdiction because the order is not appeal-

able. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (1994), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).   The order here

appealed is neither a final order nor an appealable interlocutory

or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                2